DETAILED ACTION
The previous action is vacated/withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I  in the reply filed on January 25, 2022 is acknowledged.
Claims 36 to 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2022.

Rule 105: Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
http://www.rtog.org/CoreLab/ContouringAtlases.aspx is cited in page 2 line 16. The examiner is unable to find this reference (“404 - Page Not Found”).
PGPub 2013/0040693 by Tizhoosh et al. (IDS).  This document appears to be published by Chen et al.                                                                                                                                                                                                                                                                                                                                                                                                
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of 
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Objections
Claim 21 objected to because of the following informalities:   
	Claim 21 recites a method of generating an atlas, yet the claim fails to generate an atlas.
Claim 35 is rejected for similar reasons as claim 21 above.
Claims 22 to 34 are rejected as dependent on a rejected claim and failing to cure the deficiency of said claim.
Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 6/8/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of 


Specification
The disclosure is objected to because of the following informalities:
page 15 lines 19 to 24 refers to claims 1, 15 and 16. These claims have been canceled. Applicant should amend the specification to include the details of these respective claims.
Appropriate correction is required.

Drawings
Figure 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 page 3 lines 31 to 33, indicates this is a known auto contouring method.
Figures 2 – 4 page 4 lines 3 to 7, these are detailed steps in figure 1.
Figure 5 page 9 lines 16 to 21, indicates these are known customization methods.
Figure 6 page 11 lines 19 to 22, indicates these are known customization methods.
Figures 7 and 8 pages 12 to 13 show problems with the known art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “universal auto-contouring operation”.  This term is unclear. What does this term mean? Does this mean determining the contours (edges) for the entire image?
Claim 21 recites “a set of universal contours”. This term is unclear. Is this an edge image? Is this a set of images each comprising one set of edge connected components? The examiner cannot determine what applicant is trying to claim.
Claim 21 recites ”a local auto contouring customization operation”. This term is unclear. What does this term mean? Does it mean that a user selects a region within the image and only contours within that selected region are determined? 
Claim 21 recites “a set of local contours”. This term is unclear. Is this an edge image within the selected region? Is this a set of images each comprising one set of edge connected components within the selected region? The examiner cannot determine what applicant is trying to claim.
Claim 21 recites ”standardising (980) the set of local contours (950), using a trained model to compensate for biases in the set of local contours”.  This limitation is unclear. What does applicant mean by biases? Paragraph 59 states biases include (non-limiting) imaging artifacts (from) imaging scanner 
Claim 35 is rejected for similar reasons as claim 21 above.
Claims 22 to 34 are rejected as dependent on a rejected claim and failing to cure the deficiency of said claim.
Note: the specification does not define the terms above therefore the claims are interpreted using the plain meaning of the terms. The plain meaning of the terms in the claim do not match the invention as filed thereby rendering the claims indefinite.
MPEP 2111.01 : 
 “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. “
MPEP 2111.01 : 
“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-25, 27, 32, 34 and 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tizhoosh (2010/0322489)
Tizhoosh discloses 21. A method of generating an atlas for a universal atlas database, the method comprising: 
a) providing a medical scan image; (TIZHOOSH ,“[0064] Still with reference to FIGS. 1 and 2, the processing chain 50 may comprise the following steps: reading each image 112, pre-processing each image 114 (e.g. filtering, enhancement), generating a segment in respect of each image 116, post-processing each image 118 (e.g. cleaning the segmented image and extracting the object/contour of interest). As mentioned, a system-generated segment 120 is produced as output. The processing chain 50 may be an already existing chain provided by a third party. After processing, the system-generated segment 120 is presented against a gold image 90 and compared 122. Taking the result of the comparison, the online continuous learning scheme 70 learns/updates 124, makes a decision 126 and extracts features 128. The resulting knowledge base 130 is the output of the system 20.”)
b) performing a universal auto-contouring operation on the medical scan image, to generate a set of universal contours for the medical scan image; (TIZHOOSH ,“ [0080] In a preferred embodiment, to facilitate the object extraction and lay the foundation for extracting the features 128, the system 20 may use an initial segmentation interface 111 to acquire an initial segment 113 from the observer 40. The initial segment 113 may be generated by commercially available segmentation programs or preferably, by employing real-time interaction as is described next.”)
 c) performing a local auto-contouring customisation operation on the medical scan image, to generate a set of local contours for the medical scan image; (TIZHOOSH ,“[0064] Still with reference to FIGS. 1 and 2, the processing chain 50 may comprise the following steps: reading each image 112, pre-processing each image 114 (e.g. filtering, enhancement), generating a segment in respect of each image 116, post-processing each image 118 (e.g. cleaning the segmented image and extracting the object/contour of interest). As mentioned, a system-generated segment 120 is produced as output. The processing chain 50 may be an already existing chain provided by a third party. After processing, the system-generated segment 120 is presented against a gold image 90 and compared 122. Taking the result of the comparison, the online continuous learning scheme 70 learns/updates 124, makes a decision 126 and extracts features 128. The resulting knowledge base 130 is the output of the system 20.”)
d) standardising the set of local contours, using a trained model to compensate for biases in the set of local contours, thereby creating a set of standardised global contours for the medical scan image. (TIZHOOSH ,“[0064] Still with reference to FIGS. 1 and 2, the processing chain 50 may comprise the following steps: reading each image 112, pre-processing each image 114 (e.g. filtering, enhancement), generating a segment in respect of each image 116, post-processing each image 118 (e.g. cleaning the segmented image and extracting the object/contour of interest). As mentioned, a system-generated segment 120 is produced as output. The processing chain 50 may be an already existing chain provided by a third party. After processing, the system-generated segment 120 is presented against a gold image 90 and compared 122. Taking the result of the comparison, the online continuous learning scheme 70 learns/updates 124, makes a decision 126 and extracts features 128. The resulting knowledge base 130 is the output of the system 20.”)

Tizhoosh discloses 22. The method of claim 21, further comprising: adding an atlas to the universal atlas database, the atlas comprising the medical scan image and the set of standardised global contours for the medical scan image. (TIZHOOSH ,“[0064] Still with reference to FIGS. 1 and 2, the processing chain 50 may comprise the following steps: reading each image 112, pre-processing each image 114 (e.g. filtering, enhancement), generating a segment in respect of each image 116, post-processing each image 118 (e.g. cleaning the segmented image and extracting the object/contour of interest). As mentioned, a system-generated segment 120 is produced as output. The processing chain 50 may be an already existing chain provided by a third party. After processing, the system-generated segment 120 is presented against a gold image 90 and compared 122. Taking the result of the comparison, the online continuous learning scheme 70 learns/updates 124, makes a decision 126 and extracts features 128. The resulting knowledge base 130 is the output of the system 20.”)

Tizhoosh discloses 24. The method of claim 21, further comprising: approval or editing of the set of local contours; adding a local atlas to the local atlas database, the local atlas comprising the medical scan image and the set of local contours, after the approval or editing. (TIZHOOSH ,“ [0067] With reference to FIG. 2, in online mode, rather than compare to an observer-supplied gold image 90, the system 20 provides an interface for the observer 40 to view an automatically generated object/contour 132 and modify the system-generated segment 120 if desired (e.g. shown in FIG. 2 as save/edit object/contour 134). Preferably, the system 20 displays the system-generated segment 120 to the observer 40 either as an image with certain levels of intensities/colors, or as a contour superimposed on the original image. In a preferred embodiment, the observer 40 has the possibility to edit the system-generated segment 120 in three possible ways thereby providing observer feedback 60: a) the observer 40 adds new pixels to or removes pixels from the system-generated segment 120; b) the observer 40 edits the superimposed contour by dragging some of its points to desired positions via mouse movements in order to optimally delineate the object boundaries; or c) the observer 40 draws or redraws parts of the object via mouse. Other input devices or methods of obtaining user feedback 60 may also be used. The observer 40 may also save the segmented object without any change/editing as well.”)

Tizhoosh discloses 25. The method of claim 22, further comprising: repeating the method for a plurality of medical scan images, thereby creating a set of standardised global contours for each medical scan image; and adding, to the universal atlas database, an atlas for each of the plurality of medical scan images, each atlas comprising the medical scan image and the set of standardised global contours for the medical scan image. (Tizshoosh, Fig. 1)

Tizhoosh discloses 27. The method of claim 21, further comprising: providing the set of local contours to a user for approval or editing, prior to standardising the local contours using the trained model. (TIZHOOSH ,“ [0067] With reference to FIG. 2, in online mode, rather than compare to an observer-supplied gold image 90, the system 20 provides an interface for the observer 40 to view an automatically generated object/contour 132 and modify the system-generated segment 120 if desired (e.g. shown in FIG. 2 as save/edit object/contour 134). Preferably, the system 20 displays the system-generated segment 120 to the observer 40 either as an image with certain levels of intensities/colors, or as a contour superimposed on the original image. In a preferred embodiment, the observer 40 has the possibility to edit the system-generated segment 120 in three possible ways thereby providing observer feedback 60: a) the observer 40 adds new pixels to or removes pixels from the system-generated segment 120; b) the observer 40 edits the superimposed contour by dragging some of its points to desired positions via mouse movements in order to optimally delineate the object boundaries; or c) the observer 40 draws or redraws parts of the object via mouse. Other input devices or methods of obtaining user feedback 60 may also be used. The observer 40 may also save the segmented object without any change/editing as well.”)

Tizhoosh discloses 32. The method of claim 21, further comprising: performing the local auto-contouring customisation operation on the medical scan image with input from a local atlas database. (TIZHOOSH ,“[0064] Still with reference to FIGS. 1 and 2, the processing chain 50 may comprise the following steps: reading each image 112, pre-processing each image 114 (e.g. filtering, enhancement), generating a segment in respect of each image 116, post-processing each image 118 (e.g. cleaning the segmented image and extracting the object/contour of interest). As mentioned, a system-generated segment 120 is produced as output. The processing chain 50 may be an already existing chain provided by a third party. After processing, the system-generated segment 120 is presented against a gold image 90 and compared 122. makes a decision 126 and extracts features 128. The resulting knowledge base 130 is the output of the system 20.”, see  fig. 1-2, inputs into segmentation unit)

Tizhoosh discloses 34. The method of claim 21, wherein the universal auto-contouring operation comprises at least one from, or a combination of: an atlas-based operation; a shape/appearance model; a machine learning approach; or a deep learning algorithm. (TIZHOOSH ,“ [0080] In a preferred embodiment, to facilitate the object extraction and lay the foundation for extracting the features 128, the system 20 may use an initial segmentation interface 111 to acquire an initial segment 113 from the observer 40. The initial segment 113 may be generated by commercially available segmentation programs or preferably, by employing real-time interaction as is described next.”, Where commercially available segmentation programs use these types of algorithms)

Claim 35 is rejected under similar reasoning as claim one above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (“A learning-based wrapper method to correct systematic errors in automatic image segmentation: Consistently improved performance in hippocampus, cortex and brain segmentation”) discloses 21. A method of generating an atlas for a universal atlas database, the method comprising: 
a) providing a medical scan image; (Wang, figure 1, test image) (Wang, pg. 972-973, “Multi-atlas label fusion”; “As before, 10 cross-validation experiments were performed. In each experiment, 20 subjects were randomly chosen as atlases and 20 more were chosen as test images. Each atlas was registered to each test image, as well as to each other atlas.”)
b) performing a universal auto-contouring operation on the medical scan image, to generate a set of universal contours for the medical scan image; (Wang, figure 1, initial segmentation) (Wang, pg. 972-973, “Multi-atlas label fusion”; “After registration, reference segmentations from each of the atlases were warped into the target image space”)
 c) performing a local auto-contouring customisation operation on the medical scan image, to generate a set of local contours for the medical scan image; (Wang, figure 1, detect mislabeled and correct mislabeled) (Wang, pg. 972-973, “Multi-atlas label fusion”; “The locally weighted label fusion strategy produces the final segmentationTˆS (x) as follows:
<eqn 1>
where L indexes through the labels, nL is the number of labels (in our case, 2), and δ is the Kronecker delta function.”)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/              Primary Examiner, Art Unit 2662